Citation Nr: 0030533	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by generalized joint/muscle pain and 
fatigue.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cervical spine injury with spondylosis, C5-C6.

4.  Entitlement to a compensable evaluation for right knee 
chondromalacia.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.

6.  Entitlement to a compensable evaluation for tinea cruris, 
claimed as a rash.

7.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome with a history of cholecystectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to January 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part, denied 
entitlement to service connection for a left eye disorder 
claimed as irritation and for an undiagnosed illness 
manifested by generalized joint/muscle pain and fatigue.  The 
RO also granted entitlement to service connection for 
tinnitus, evaluated as noncompensable; a recurrent left ankle 
sprain with arthritis, evaluated as noncompensable; 
chondromalacia of the right knee, evaluated as 
noncompensable; a cervical spine injury with spondylosis, 
evaluated as 10 percent disabling; irritable bowel syndrome 
with a history of cholecystectomy, evaluated as 10 percent 
disabling; and tinea cruris, evaluated as noncompensable.  

In a June 1999 rating decision, the RO granted entitlement to 
a 10 percent evaluation for tinnitus.  The RO determined this 
to be a complete grant of the benefit sought as to that issue 
as 10 percent is the highest rating provided by the 
applicable regulation.  Thus, that issue is not before the 
Board for appellate consideration.  

In a September 1999 rating decision, the RO determined that a 
10 percent evaluation was warranted for the veteran's left 
ankle disability, effective from April 13, 1999.



REMAND

In regard to the claims of entitlement to increased 
evaluations, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1999) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that when 
a diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A review of the record reflects that the veteran's 
examinations of his skin, cervical spine, knee, ankle, and 
irritable bowel syndrome are over two years old.  
Additionally, the examinations of the veteran's 
musculoskeletal system did not specifically address the 
issues of functional loss due to pain, weakness, 
fatigability, or other considerations required by the Court's 
decision in Deluca, supra.  

The record also reflects that the veteran was apparently 
recalled to active duty in July 1997 for a period of three 
years.  The record contains service medical records dating 
through 1996.  However, it does not appear that the RO has 
attempted to obtain any service medical records for the 
subsequent period of active duty.  Additionally, in his June 
1999 substantive appeal, the veteran reported receiving 
treatment for his left eye at "AF Hospital Davis Grant 
Medical Center."  It is not clear whether those records have 
been requested and associated with the claims folder.   

Thus, the Board is compelled to conclude that additional 
development of the record is needed in order to render a 
final determination as to these issues.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
sought treatment for the claimed 
disabilities since July 1997.  After 
securing the necessary permission from 
the veteran, copies of any available 
records, including service medical 
records, that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The issues on appeal, especially 
entitlement to service connection for an 
undiagnosed illness manifested by 
generalized joint/muscle pain and fatigue 
and a left eye disability, should be 
readjudicated by the RO in accordance 
with the changes in the law as set forth 
in the Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The veteran should be afforded VA 
specialists examinations of his cervical 
spine, right knee, left ankle, irritable 
bowel syndrome, and tinea cruris.  THE 
CLAIMS FOLDER AND A COPY OF THIS REMAND 
MUST BE MADE AVAILABLE TO AND REVIEWED BY 
THE EXAMINERS PRIOR TO COMPLETION OF THE 
EXAMINATION REPORTS.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  

In regard to the veteran's irritable 
bowel syndrome, the examiner is requested 
to identify any subjective and objective 
manifestations of the veteran's irritable 
bowel syndrome.  The examiner is 
requested to express an opinion as to 
whether the veteran's service-connected 
irritable bowel syndrome is best 
described as (1) moderate with frequent 
episodes of bowel disturbance with 
abdominal distress; or (2) as severe with 
diarrhea or alternating diarrhea and 
constipation with more or less constant 
abdominal distress.

In regards to the service-connected tinea 
cruris, the examiner is requested to 
identify all subjective and objective 
manifestations of the veteran's tinea 
cruris.  The examiner is requested to 
express an opinion as to whether the 
veteran's tinea cruris is manifested by:

(1) slight, if any, exfoliation, 
exudation, or itching on a 
nonexposed surface or a small 
area;

(2) exfoliation, exudation, or 
itching involving an exposed 
surface or extensive area;

(3) constant exudation or itching, 
extensive lesions or marked 
disfigurement; or

(4) ulceration or extensive 
exfoliation or crusting, and 
systemic or nervous 
manifestations, or is 
exceptionally repugnant.  

In regard to the VA specialists' 
examinations of the cervical spine, right 
knee, and left ankle, the examiners are 
requested to identify all subjective and 
objective manifestations of each service-
connected disability.  Each examiner is 
requested to specifically comment upon 
the presence or absence of arthritis and 
the range of motion of each part.  

Each examiner is also requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran results in 
functional loss.  The examiners should 
carefully elicit the veteran's subjective 
complaints concerning his cervical spine, 
right knee and left ankle and offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  
The examiners should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected 
disability.

Finally, the examiners should comment on 
whether the veteran's service-connected 
disability causes weakened movement, 
excess fatigability, and incoordination.  
The examiners should comment on the 
severity of these manifestations and 
their effect on the veteran's daily life.  

In regard to the cervical spine, the 
examiner is requested to opine whether 
limitation of motion, if any, is best 
described as slight, moderate, or severe.  
The examiner should also comment on 
whether the veteran suffers from 
intervertebral disc syndrome, and if so, 
whether it is best described as slight, 
moderate, severe, or pronounced.  

In regard to the right knee, the examiner 
should comment upon the presence or 
absence of recurrent subluxation or 
lateral instability as well as limitation 
of motion.  

In regard to the left ankle, the examiner 
should comment on whether any limitation 
of motion is best described as moderate 
or marked, as well as the extent of any 
paralysis of the superficial peroneal 
nerve and whether such is best 
characterized as mild, moderate, or 
severe.  

All such information and opinions, when 
obtained, 

should be made a part of the veteran's 
claims file.  A complete rationale for 
all opinions expressed must be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issues on appeal in accordance with the 
applicable law and regulations.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 5 -


